      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


DREAMSITE PRODUCTIONS OF                          CASE ACTION NO.:
LOUISIANA, INC.,
          Plaintiff                               DIVISION “ ”
                                                  JUDGE
v.
                                                  SECTION “ ”
TGC, LLC d/b/a THE GOLF CHANNEL                   MAGISTRATE JUDGE
and NBCUNIVERSAL MEDIA, LLC,
           Defendants


                                         COMPLAINT

       Plaintiff Dreamsite Productions of Louisiana, Inc. submits this Complaint against

Defendants TGC, LLC d/b/a The Golf Channel and NBCUniversal Media, LLC d/b/a

NBCUniversal.

                                           PARTIES

       1.      Plaintiff Dreamsite Productions of Louisiana, Inc. (“Dreamsite”) is a Louisiana

corporation with its principal place of business in New

Orleans, Louisiana.

       2.      Dreamsite is the owner of all intellectual

property rights relating to the fictional character “Mr.

Bill” (pictured to the right), who was created by New

Orleans native Walter Williams. A significant aspect of

Dreamsite’s business is the merchandising and licensing

of those intellectual property rights.
        Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 2 of 12



        3.       Defendant TGC, LLC (the “Golf Channel”) is a Delaware limited liability

company with its principal place of business in Orlando, Florida. Upon information and belief,

the Golf Channel cable network is available in millions of homes worldwide and regularly

derives income from Louisiana residents from, among other things, subscriptions to cable,

satellite, and wireless companies, as well as social media sites, such as Facebook, Instagram and

Twitter. In addition, Golf Channel, through its website, sells merchandise direct to consumers,

which include Louisiana residents.

        4.       Defendant NBCUniversal Media, LLC (“NBCUniversal”) is a Delaware limited

liability company with its principal place of business in

New York, New York. Upon information and belief,

NBCUniversal is the sole owner of the Golf Channel.

The Golf Channel’s logo incorporates NBC’s famous

“peacock logo” as seen in the image to the right.

                                  JURISDICTION AND VENUE

        5.       This is an action for federal copyright infringement under the Copyright Act, 17

U.S.C. § 101 et seq., and for federal trademark infringement under the Lanham Act, 15 U.S.C.

§ 1051 et seq.

        6.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1332, and

1338.

        7.       Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c).

                         PLAINTIFF’S INTELLECTUAL PROPERTY

        8.       In 1974, Walter Williams (“Mr. Williams”) created the fictional character “Mr.

Bill” (the “Mr. Bill Character”) and since his 1975 debut on Saturday Night Live more than four




                                             Page 2 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 3 of 12



decades ago, Mr. Bill has appeared in over 25 SNL episodes as well as in numerous creative

works and has become a pop culture icon. A New York Post poll selected Mr. Bill as one of the

50 “Most Influential Characters” from TV and a 2014 Entertainment Weekly viewer poll voted

him “Funniest Recurring SNL Character.” The popularity of the Mr. Bill Character has created a

lucrative market for Mr. Bill licensed products and multiple six figure endorsement deals from

major corporations such as Mastercard, Subway, Lexus, Burger King, Pizza Hut, Ramada Inn,

Wonderful Pistachios, Pringles and others.

       9.      Dreamsite oversees the manufacture, licensing, promotion and sales of consumer

products related to the Mr. Bill Character. Dreamsite also maintains creative control of all media

productions featuring the Mr. Bill Character. A significant source of revenue for Dreamsite is

the merchandising and licensing of distinctive elements of the Mr. Bill Character.

       10.     The revenue from products using the Mr. Bill Character is significant.         The

appearance and other features, such as the catch phrase “OHHH NOOOO!!!”, are inherently

distinctive and serve to identify Dreamsite as the source of products bearing the Mr. Bill

Character. The design, configuration, and distinctive features of the Mr. Bill Character and

related copyrighted works (the “Mr. Bill Copyrighted Designs”) are wholly original with

Dreamsite and, as fixed in various tangible media including, without limitation, merchandise, are

copyrightable subject matter under the United States Copyright Act, 17 U.S.C. § 101, et seq.

Dreamsite is the owner of the Mr. Bill Copyrighted Designs and, as featured on and in

connection with various merchandise, these works constitute copyrightable subject matter under

the Copyright Act.

       11.     Dreamsite, and its predecessors in interest, have complied in all respects with the

laws governing copyright and have secured the exclusive rights and privileges in and to the




                                             Page 3 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 4 of 12



copyrights to the Mr. Bill Copyrighted Designs. Dreamsite owns one or more certificates of

registration for works in which each of the Mr. Bill Copyrighted Designs appear, including U.S.

Copyright Registration No. VA 38-720 for the sculpture embodying the Mr. Bill Character (the

“Mr. Bill Sculpture Copyright”).

       12.      Dreamsite and those acting under its authority have complied with their

obligations under the copyright laws, and Dreamsite, in its own right or as successor-in-interest,

at all times has been and still is the sole proprietor or otherwise authorized to enforce all right,

title, and interest in and to the copyrights in each of the Mr. Bill Copyrighted Designs.

       13.      Dreamsite is the owner of famous marks which serve to distinguish products

related to the Mr. Bill Character (the “Mr. Bill Trademarks”), including U.S. Trademark

Registration No. 2494658 for the composite mark MR. BILL (the “MR. BILL Registered

Mark”). Some of the Mr. Bill Trademarks have been used continuously for more than four

decades.     Dreamsite and its predecessors in interest invested significantly to develop and

maintain the considerable goodwill and the reputation for high quality enjoyed by the Mr. Bill

Trademarks.

       14.      The Mr. Bill Trademarks are all valid, extant and in full force and effect. The Mr.

Bill Trademarks are all exclusively owned by Dreamsite. Dreamsite and its predecessors in

interest have continuously used the Mr. Bill Trademarks for decades and at all times relevant to

the claims alleged in this Complaint.

       15.      As a result of advertising and sales, together with longstanding consumer

acceptance, the Mr. Bill Trademarks identify authentic Mr. Bill products and authorized sales of

those products. The Mr. Bill Trademarks have acquired secondary meaning in the minds of




                                            Page 4 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 5 of 12



consumers throughout the United States. The Mr. Bill Character, Mr. Bill Copyrighted Designs,

and Mr. Bill Trademarks are collectively referred to herein as Mr. Bill Properties.

                         DEFENDANTS’ INFRINGING CONDUCT

       16.     In or about August of 2019, the Golf Channel produced a video prominently

featuring Mr. Bill Properties (the “Video”). The Golf Channel exhibited and distributed the

Video on the Golf Channel website, as wells as the Facebook, Instagram, Twitter and other

social media accounts of the Golf Channel, as seen in the Google search results below.




                                            Page 5 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 6 of 12



       17.     Dreamsite did not consent to, authorize, permit, or allow in any way the use of the

Mr. Bill Properties in the Video.

       18.     Dreamsite became aware of the infringement when a business associate displayed

the infringing video on his phone and asked, “Does NBC own Mr. Bill?”

       19.     Golf Channel’s unauthorized use of the Mr. Bill Trademarks in connection with

the Video, as alleged above, was intentionally done with a view toward, and the purpose of,

trading on and benefiting from the substantial reputation and goodwill in the United States

associated with the Mr. Bill Trademarks.

       20.     Indeed, the Golf Channel had such regard for the popularity, recognizability, and

promotional value of the Mr. Bill Properties that it went through the trouble and expense of

producing the Video, including creating a close Mr. Bill facsimile sculpture, and even featured

the Video prominently on the front page of its website.

       21.     Upon information and belief, NBCUniversal possessed the right and ability to

supervise and prevent the Golf Channel’s unauthorized use of the Mr. Bill Properties,

NBCUniversal had a direct financial interest in the Golf Channel’s unauthorized use of the Mr.

Bill Properties.

       22.     Defendants’ unauthorized use of the Mr. Bill Properties is particularly egregious,

because NBCUniversal has previously infringed Mr. Bill Properties in the past. Indeed, on

multiple occasions dating back to as early as 1980, NBCUniversal and its predecessors in interest

have acknowledged in writing that it owns no rights, title, or interest whatsoever in the Mr. Bill

Properties.

       23.     Nevertheless, for nearly four decades, NBCUniversal and its predecessors in

interest have continued to treat the Mr. Bill Properties as the property of NBCUniversal with




                                           Page 6 of 12
       Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 7 of 12



complete disregard for Dreamsite’s property rights. Moreover, NBCUniversal’s behavior has

allowed and even encouraged its subsidiaries and affiliates to similarly disregard Dreamsite’s

rights in and to the Mr. Bill Properties for their own financial gain.

         24.    Rather than properly license the Mr. Bill Properties and hire Dreamsite to produce

Mr. Bill-related content, NBCUniversal and its subsidiaries and affiliates choose to save money

by producing unauthorized content on their own with no concern for the quality, unique

character, and public image of the Mr. Bill Properties.

         25.    As a result of NBCUniversal’s failure to police its various subsidiaries’ and

affiliates’ repeated unauthorized use of the Mr. Bill Properties, Dreamsite has been forced to

continually police such unauthorized use of the Mr. Bill Properties at great expense of time and

money.

                                   COUNT I – All Defendants

               (Federal Copyright Infringement Under 17 U.S.C. §§ 106, et seq.)

         26.    Plaintiff repeats and reasserts the allegations set forth in paragraphs 1 to 25 as if

set forth fully herein.

         27.    Dreamsite is the sole owner of the copyright in the Mr. Bill Sculpture, which is

the subject of U.S. Copyright Registration No. VA 38-720.

         28.    Upon information and belief, Defendants have produced, reproduced, prepared

derivative works based upon, distributed, and publicly displayed the Mr. Bill Sculpture or

derivatives of the Mr. Bill Sculpture without Dreamsite’s consent. Defendants’ acts violate

Dreamsite’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106 and 501, including

Dreamsite’s exclusive rights to produce, reproduce, and distribute copies of the Mr. Bill

Sculpture, to create derivative works, and to publicly display the works.




                                             Page 7 of 12
       Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 8 of 12



        29.     NBCUniversal’s infringement has been undertaken knowingly, and with intent to

financially gain from Dreamsite’s protected copyrighted work. NBCUniversal has failed to

exercise its right and ability to supervise persons within its control to prevent infringement, and

NBCUniversal did so with intent to further its financial interest in the infringement of

Dreamsite’s protected copyrighted work.              Accordingly, NBCUniversal has directly,

contributorily, and vicariously infringed Dreamsite’s protected copyrighted work.

        30.     Because of Defendants’ infringing acts, Dreamsite has sustained and will continue

to sustain substantial injury, loss and damage to its ownership rights in the copyrighted work.

        31.     Further irreparable harm to Dreamsite is imminent as a result of Defendants’

conduct, and Dreamsite is without an adequate remedy at law. Dreamsite is entitled to an

injunction restraining Defendants, their officers, directors, agents, employees, representatives

and all persons acting in concert with them from engaging in further such acts of copyright

infringement.

                                 COUNT II – Golf Channel
                  (Federal Trademark Infringement Under 15 U.S.C. § 1125)

        32.     Dreamsite repeats and reasserts the allegations set forth in paragraphs 1 to 31 as if

set forth fully herein.

        33.     This Count, arising under Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a),

is for federal trademark infringement.

        34.     The Mr. Bill Trademarks are uniquely associated with Dreamsite, and identify

Dreamsite’s goods and services to the public.

        35.     Defendant Golf Channel’s unauthorized use of Mr. Bill Trademarks in the Video,

including identifying the character in the Video as “Mr. Bill from Saturday Night Live,”

constitutes trademark infringement, unfair competition, and false designations of origin as to the



                                             Page 8 of 12
       Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 9 of 12



Video exhibited and distributed by the Golf Channel and comprise false and misleading

representations.

        36.     As a direct and proximate result of the Golf Channel’s infringement, false

designations of origin and false and misleading representations, Dreamsite has been damaged,

and unless the Golf Channel is restrained by this Court, Dreamsite will continue to suffer serious,

irreparable injury.

        37.     Dreamsite is entitled to recover from the Golf Channel all damages sustained as a

result of its acts. Dreamsite is unable to ascertain, at present, the full extent of the monetary

damages it has suffered.

        38.     Because Golf Channel’s conduct was intentional, and Dreamsite is entitled to an

award of treble damages against Golf Channel.

        39.     Golf Channel’s acts make this an exceptional case, warranting an award of

attorney fees and costs.

                               COUNT III – Golf Channel
         (Infringement of Federally Registered Trademark under 15 U.S.C. § 1114)

        40.     Dreamsite repeats and reasserts the allegations set forth in paragraphs 1 to 39 as if

set forth fully herein.

        41.     Golf Channel’s unauthorized use of confusingly similar imitations of the MR.

BILL Registered Mark in connection with the Video, including identifying the character in the

Video as “Mr. Bill from Saturday Night Live,” is likely to cause confusion, mistake, or deception

among consumers as to the source, origin, or sponsorship of such services. The consuming

public is likely to believe that Golf Channel’s Video is somehow affiliated with, associated with,

or authorized by Dreamsite, when such is not the case.




                                             Page 9 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 10 of 12



          42.   By its unauthorized use of confusingly similar imitations of the MR. BILL

Registered Mark in connection with the Video, Golf Channel has infringed the MR. BILL

Registered Mark in violation of § 32 of the Lanham Act, 15 U.S.C. § 1114.

          43.   Golf Channel’s unauthorized use of the confusingly similar imitations of the MR.

BILL Registered Mark in connection with the Video, as alleged above, was intentionally done

with a view toward, and the purpose of, trading on and benefiting from the substantial reputation

and goodwill in the United States associated with the MR. BILL Registered Mark.

          44.   Golf Channel’s acts of trademark infringement, as alleged herein, have injured

Dreamsite in that Dreamsite has suffered damages to its reputation and customer goodwill as a

direct and proximate result of Golf Channel’s illegal conduct. In addition, Golf Channel has

been unjustly enriched by reason of its trademark infringement in that it has achieved profits, and

the opportunity to earn future profits, as a direct and proximate results of its illegal conduct.

          45.   Golf Channel’s trademark infringement as alleged herein has caused and will

continue to cause irreparable and inherently unquantifiable injury and harm to Dreamsite’s

business, reputation, and goodwill, unless Golf Channel’s unlawful conduct is enjoined by this

Court.

          46.   Dreamsite is entitled to recover all damages sustained by the Golf Channel’s

actions, all profits realized by the Golf Channel through its infringing use of confusingly similar

imitations of the MR. BILL Registered Mark in connection with the Video, and the costs of this

action.

          47.   Golf Channel’s actions have been willful and deliberate (and at least represent an

“exceptional” case under 15 U.S.C. § 1117(a)), entitling Dreamsite to recover treble damages

and/or profits and an award of reasonable attorneys’ fees against Golf Channel.




                                             Page 10 of 12
      Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 11 of 12



                               COUNT IV – Golf Channel
    (Injury to Business Reputation and Trademark Dilution under La. R.S. § 51:223.1)

        48.     Dreamsite repeats and reasserts the allegations set forth in paragraphs 1 to 47 as if

set forth fully herein.

        49.     This Count, arising under LA. REV. STAT. § 51:223.1, is for injury to business

reputation, and trademark dilution.

        50.     Golf Channel’s use of the confusingly similar marks in the Video, including

identifying the character in the Video as “Mr. Bill from Saturday Night Live,” has injured, or is

likely to injure, Dreamsite’s business reputation, and has diluted, or will dilute, the distinctive

character of the Mr. Bill Trademarks, through blurring and/or tarnishment. Unless enjoined, Golf

Channel’s conduct will cause Dreamsite further irreparable harm, and Dreamsite is entitled to

injunctive relief.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Dreamsite Productions of Louisiana, Inc. prays that this Court

enter judgment in its favor against Defendants:

        A.      Enjoining Defendants from further use of the Video;

        B.      Requiring Defendants to destroy the infringing Video;

        C.      Requiring Defendants to pay Plaintiff actual damages increased to the maximum

extent permitted by law and/or statutory damages at Plaintiff’s election;

        D.      Requiring Defendants to pay Plaintiff’s costs of this action and reasonable

attorneys’ fees; and

        E.      Awarding to Plaintiff all other and further relief as the Court may deem just and

proper under the circumstances.

        DATED this 14th day of November, 2019.



                                            Page 11 of 12
Case 2:19-cv-13642-MVL-JCW Document 1 Filed 11/14/19 Page 12 of 12



                              Respectfully submitted,

                               /s/ Richard T. Sahuc
                              Gregory D. Latham, LA Bar No. 25955
                              Richard T. Sahuc, LA Bar No. 29668
                              INTELLECTUAL PROPERTY CONSULTING, LLC
                              334 Carondelet Street, Suite B
                              New Orleans, LA 70130
                              Telephone: (504) 322-7166
                              Facsimile: (504) 322-7184
                              glatham@iplawconsulting.com
                              rsahuc@iplawconsulting.com

                              Attorneys for Dreamsite Productions of
                              Louisiana, Inc..




                            Page 12 of 12
